
	

114 HR 5077 : Intelligence Authorization Act for Fiscal Year 2017
U.S. House of Representatives
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5077
		IN THE SENATE OF THE UNITED STATES
		May 25, 2016Received; read twice and referred to the Select Committee on IntelligenceAN ACT
		To authorize appropriations for fiscal year 2017 for intelligence and intelligence-related
			 activities of the United States Government, the Community Management
			 Account, and the Central Intelligence Agency Retirement and Disability
			 System, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Intelligence Activities
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified schedule of authorizations.
					Sec. 103. Personnel ceiling adjustments.
					Sec. 104. Intelligence Community Management Account.
					Title II—Central Intelligence Agency Retirement and Disability System
					Sec. 201. Authorization of appropriations.
					Title III—General provisions
					Sec. 301. Increase in employee compensation and benefits authorized by law.
					Sec. 302. Restriction on conduct of intelligence activities.
					Sec. 303. Authorization of appropriations for Privacy and Civil Liberties Oversight Board.
					Sec. 304. Modification of certain whistleblowing procedures.
					Sec. 305. Reports on major defense intelligence acquisition programs.
					Sec. 306. Modifications to certain requirements for construction of facilities.
					Sec. 307. Information on activities of Privacy and Civil Liberties Oversight Board.
					Sec. 308. Clarification of authorization of certain activities of the Department of Energy.
					Sec. 309. Technical correction to Executive Schedule.
					Sec. 310. Maximum amount charged for declassification reviews.
					Title IV—Matters relating to elements of the Intelligence Community
					Subtitle A—Office of the Director of National Intelligence
					Sec. 401. Analyses and impact statements by Director of National Intelligence regarding actions by
			 Committee on Foreign Investment in the United States.
					Sec. 402. National Counterintelligence and Security Center.
					Sec. 403. Assistance for governmental entities and private entities in recognizing online violent
			 extremist content.
					Subtitle B—Central Intelligence Agency and other elements
					Sec. 411. Enhanced death benefits for personnel of the Central Intelligence Agency.
					Sec. 412. Pay and retirement authorities of the Inspector General of the Central Intelligence
			 Agency.
					Sec. 413. Clarification of authority, direction, and control over the information assurance
			 directorate of the National Security Agency.
					Sec. 414. Living quarters allowance for employees of the Defense Intelligence Agency.
					Sec. 415. Plan on assumption of certain weather missions by the National Reconnaissance Office.
					Sec. 416. Modernization of security clearance information technology architecture.
					Title V—Matters relating to United States Naval Station, Guantanamo Bay, Cuba
					Sec. 501. Declassification of information on past terrorist activities of detainees transferred
			 from United States Naval Station, Guantanamo Bay, Cuba, after signing of
			 Executive Order No. 13492.
					Title VI—Reports and other matters
					Sec. 601. Report on intelligence community employees detailed to National Security Council.
					Sec. 602. Intelligence community reporting to Congress on foreign fighter flows.
					Sec. 603. Report on information relating to academic programs, scholarships, fellowships, and
			 internships sponsored, administered, or used by the intelligence
			 community.
					Sec. 604. Report on cybersecurity threats to seaports of the United States and maritime shipping.
					Sec. 605. Report on counter-messaging activities.
					Sec. 606. Report on reprisals against contractors of the intelligence community.
				
 2.DefinitionsIn this Act: (1)Congressional intelligence committeesThe term congressional intelligence committees means—
 (A)the Select Committee on Intelligence of the Senate; and (B)the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
			IIntelligence Activities
 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2017 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:
 (1)The Office of the Director of National Intelligence. (2)The Central Intelligence Agency.
 (3)The Department of Defense. (4)The Defense Intelligence Agency.
 (5)The National Security Agency. (6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.
 (7)The Coast Guard. (8)The Department of State.
 (9)The Department of the Treasury. (10)The Department of Energy.
 (11)The Department of Justice. (12)The Federal Bureau of Investigation.
 (13)The Drug Enforcement Administration. (14)The National Reconnaissance Office.
 (15)The National Geospatial-Intelligence Agency. (16)The Department of Homeland Security.
				102.Classified schedule of authorizations
 (a)Specifications of amounts and personnel levelsThe amounts authorized to be appropriated under section 101 and, subject to section 103, the authorized personnel ceilings as of September 30, 2017, for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany this Act.
				(b)Availability of classified schedule of authorizations
 (1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.
 (2)Distribution by the presidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations, or of appropriate portions of the Schedule, within the executive branch.
 (3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—
 (A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));
 (B)to the extent necessary to implement the budget; or (C)as otherwise required by law.
						103.Personnel ceiling adjustments
 (a)Authority for increasesThe Director of National Intelligence may authorize employment of civilian personnel in excess of the number authorized for fiscal year 2017 by the classified Schedule of Authorizations referred to in section 102(a) if the Director of National Intelligence determines that such action is necessary to the performance of important intelligence functions, except that the number of personnel employed in excess of the number authorized under such section may not, for any element of the intelligence community, exceed 3 percent of the number of civilian personnel authorized under such schedule for such element.
 (b)Treatment of certain personnelThe Director of National Intelligence shall establish guidelines that govern, for each element of the intelligence community, the treatment under the personnel levels authorized under section 102(a), including any exemption from such personnel levels, of employment or assignment in—
 (1)a student program, trainee program, or similar program; (2)a reserve corps or as a reemployed annuitant; or
 (3)details, joint duty, or long-term, full-time training. (c)Notice to congressional intelligence committeesThe Director of National Intelligence shall notify the congressional intelligence committees in writing at least 15 days prior to each exercise of an authority described in subsection (a).
				104.Intelligence Community Management Account
 (a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2017 the sum of $518,596,000. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 102(a) for advanced research and development shall remain available until September 30, 2018.
 (b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National Intelligence are authorized 787 positions as of September 30, 2017. Personnel serving in such elements may be permanent employees of the Office of the Director of National Intelligence or personnel detailed from other elements of the United States Government.
				(c)Classified authorizations
 (1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Community Management Account for fiscal year 2017 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). Such additional amounts for advanced research and development shall remain available until September 30, 2018.
 (2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence Community Management Account as of September 30, 2017, there are authorized such additional personnel for the Community Management Account as of that date as are specified in the classified Schedule of Authorizations referred to in section 102(a).
					IICentral Intelligence Agency Retirement and Disability System
 201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2017 the sum of $514,000,000.
			IIIGeneral provisions
 301.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.
 302.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
			303.Authorization of appropriations for Privacy and Civil Liberties Oversight Board
 (a)Requirement for authorizationsSubsection (m) of section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(m)) is amended to read as follows:
					
						(m)Funding
 (1)Specific authorization requiredAppropriated funds available to the Board may be obligated or expended to carry out activities under this section only if such funds were specifically authorized by Congress for use for such activities for such fiscal year.
 (2)DefinitionIn this subsection, the term specifically authorized by Congress has the meaning given that term in section 504(e) of the National Security Act of 1947 (50 U.S.C. 3094(e))..
 (b)Authorization of appropriationsThere is authorized to be appropriated to the Privacy and Civil Liberties Oversight Board for fiscal year 2017 the sum of $10,081,000 to carry out the activities of the Board under section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(m)).
				304.Modification of certain whistleblowing procedures
 (a)Clarification of whistleblowing procedures available to certain personnelSubsection (a)(1)(A) of section 8H of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by inserting after Security Agency, the following: including any such employee who is assigned or detailed to a combatant command or other element of the Federal Government,.
				(b)Central Intelligence Agency
 (1)Role of DirectorSection 17(d)(5) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(d)(5)) is amended— (A)in subparagraph (B)—
 (i)by striking clause (ii); (ii)by striking (i) Not and inserting Not; and
 (iii)by striking to the Director and inserting to the intelligence committees; and (B)in subparagraph (D)—
 (i)in clause (i), by striking the Director and inserting the intelligence committees; and (ii)in clause (ii)—
 (I)in subclause (I), by striking the Director, through the Inspector General, and inserting the Inspector General; and (II)in subclause (II), by striking the Director, through the Inspector General, and inserting the Inspector General, in consultation with the Director,.
								(2)Conforming amendments
 (A)Section 17(d)(5) of such Act is further amended— (i)by striking subparagraph (C); and
 (ii)by redesignating subparagraphs (D) through (H) as subparagraphs (C) through (G), respectively. (B)Section 3001(j)(1)(C)(ii) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)(1)(C)(ii)) is amended by striking subparagraphs (A), (D), and (H) and inserting subparagraphs (A), (C), and (G).
						(c)Other elements of intelligence community
 (1)Role of headsSection 8H of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (A)in subsection (b)—
 (i)by striking paragraph (2); (ii)by striking (1) Not and inserting Not; and
 (iii)by striking to the head of the establishment and inserting to the intelligence committees; and (B)in subsection (d)—
 (i)in paragraph (1), by striking the head of the establishment and inserting the intelligence committees; and (ii)in paragraph (2)—
 (I)in subparagraph (A), by striking the head of the establishment, through the Inspector General, and inserting the Inspector General; and (II)in subparagraph (B), by striking the head of the establishment, through the Inspector General, and inserting the Inspector General, in consultation with the head of the establishment,.
 (2)Conforming amendmentsSection 8H of such Act is further amended— (A)by striking subsection (c);
 (B)by redesignating subsections (d) through (i) as subsections (c) through (h), respectively; and (C)in subsection (e), as so redesignated, by striking subsections (a) through (e) and inserting subsections (a) through (d).
						(d)Office of the Director of National Intelligence
 (1)In generalSection 103H(k)(5) of the National Security Act of 1947 (50 U.S.C. 3033(k)(5)) is amended— (A)in subparagraph (B), by striking to the Director and inserting to the congressional intelligence committees; and
 (B)in subparagraph (D)— (i)in clause (i), by striking the Director and inserting the congressional intelligence committees; and
 (ii)in clause (ii)— (I)in subclause (I), by striking the Director, through the Inspector General, and inserting the Inspector General; and
 (II)in subclause (II), by striking the Director, through the Inspector General, and inserting the Inspector General, in consultation with the Director,. (2)Conforming amendmentsSection 103H(k)(5) of such Act is further amended—
 (A)by striking subparagraph (C); and (B)by redesignating subparagraphs (D) through (I) as subparagraphs (C) through (H), respectively.
 (e)Rule of constructionNone of the amendments made by this section may be construed to prohibit or otherwise affect the authority of an Inspector General of an element of the intelligence community, the Inspector General of the Central Intelligence Agency, or the Inspector General of the Intelligence Community to notify the head of the element of the intelligence community, the Director of the Central Intelligence Agency, or the Director of National Intelligence, as the case may be, of a complaint or information otherwise authorized by law.
				305.Reports on major defense intelligence acquisition programs
 (a)In generalThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended by inserting after section 506J the following new section:
					
						506K.Reports on major defense intelligence acquisition programs at each milestone approval
 (a)Report on milestone ANot later than 15 days after granting Milestone A or equivalent approval for a major defense intelligence acquisition program, the milestone decision authority for the program shall submit to the appropriate congressional committees a report containing a brief summary of the following:
 (1)The estimated cost and schedule for the program established by the military department concerned, including—
 (A)the dollar values estimated for the program acquisition unit cost and total life-cycle cost; and (B)the planned dates for each program milestone and initial operational capability.
 (2)The independent estimated cost for the program established pursuant to section 2334(a)(6) of title 10, United States Code, and any independent estimated schedule for the program, including—
 (A)the dollar values estimated for the program acquisition unit cost and total life-cycle cost; and (B)the planned dates for each program milestone and initial operational capability.
 (3)A summary of the technical risks, including cybersecurity risks and supply chain risks, associated with the program, as determined by the military department concerned, including identification of any critical technologies that need to be matured.
 (4)A summary of the sufficiency review conducted by the Director of Cost Assessment and Program Evaluation of the Department of Defense of the analysis of alternatives performed for the program (as referred to in section 2366a(b)(6) of such title).
 (5)Any other information the milestone decision authority considers relevant. (b)Report on milestone BNot later than 15 days after granting Milestone B or equivalent approval for a major defense intelligence acquisition program, the milestone decision authority for the program shall submit to the appropriate congressional committees a report containing a brief summary of the following:
 (1)The estimated cost and schedule for the program established by the military department concerned, including—
 (A)the dollar values estimated for the program acquisition unit cost, average procurement unit cost, and total life-cycle cost; and
 (B)the planned dates for each program milestone, initial operational test and evaluation, and initial operational capability.
 (2)The independent estimated cost for the program established pursuant to section 2334(a)(6) of title 10, United States Code, and any independent estimated schedule for the program, including—
 (A)the dollar values estimated for the program acquisition unit cost, average procurement unit cost, and total life-cycle cost; and
 (B)the planned dates for each program milestone, initial operational test and evaluation, and initial operational capability.
 (3)A summary of the technical risks, including cybersecurity risks and supply chain risks, associated with the program, as determined by the military department concerned, including identification of any critical technologies that have not been successfully demonstrated in a relevant environment.
 (4)A summary of the sufficiency review conducted by the Director of Cost Assessment and Program Evaluation of the analysis of alternatives performed for the program pursuant to section 2366a(b)(6) of such title.
 (5)A statement of whether the preliminary design review for the program described in section 2366b(a)(1) of such title has been completed.
 (6)Any other information the milestone decision authority considers relevant. (c)Report on milestone CNot later than 15 days after granting Milestone C or equivalent approval for a major defense intelligence acquisition program, the milestone decision authority for the program shall submit to the appropriate congressional committees a report containing a brief summary of the following:
 (1)The estimated cost and schedule for the program established by the military department concerned, including—
 (A)the dollar values estimated for the program acquisition unit cost, average procurement unit cost, and total life-cycle cost; and
 (B)the planned dates for initial operational test and evaluation and initial operational capability. (2)The independent estimated cost for the program established pursuant to section 2334(a)(6) of title 10, United States Code, and any independent estimated schedule for the program, including—
 (A)the dollar values estimated for the program acquisition unit cost, average procurement unit cost, and total life-cycle cost; and
 (B)the planned dates for initial operational test and evaluation and initial operational capability. (3)The cost and schedule estimates approved by the milestone decision authority for the program.
 (4)A summary of the production, manufacturing, and fielding risks, including cybersecurity risks and supply chain risks, associated with the program.
 (5)Any other information the milestone decision authority considers relevant. (d)Initial operating capability or full operating capabilityNot later than 15 days after a major defense intelligence acquisition program reaches initial operating capability or full operating capability, the milestone decision authority for the program shall notify the appropriate congressional committees of the program reaching such capability.
 (e)Additional informationAt the request of any of the appropriate congressional committees, the milestone decision authority shall submit to the appropriate congressional committees further information or underlying documentation for the information in a report submitted under subsection (a), (b), or (c), including the independent cost and schedule estimates and the independent technical risk assessments referred to in those subsections.
 (f)Nonduplication of effortIf any information required under this section has been included in another report or assessment previously submitted to the congressional intelligence committees under sections 506A, 506C, or 506E, the milestone decision authority may provide a list of such reports and assessments at the time of submitting a report required under this section instead of including such information in such report.
 (g)DefinitionsIn this section: (1)The term appropriate congressional committees means the congressional intelligence committees and the congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code).
 (2)The term major defense intelligence acquisition program means a major defense acquisition program (as defined in section 2430 of title 10, United States Code) that relates to intelligence or intelligence-related activities.
 (3)The term Milestone A approval has the meaning given that term in section 2366a(d) of title 10, United States Code. (4)The terms Milestone B approval and Milestone C approval have the meaning given those terms in section 2366(e) of such title.
 (5)The term milestone decision authority has the meaning given that term in section 2366a(d) of such title.. (b)Clerical amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 506J the following new item:
					
						
							Sec. 506K. Reports on major defense intelligence acquisition programs at each milestone approval..
				306.Modifications to certain requirements for construction of facilities
 (a)Inclusion in budget requests of certain projectsSection 8131 of the Department of Defense Appropriations Act, 1995 (Public Law 103–335; 50 U.S.C. 3303) is repealed.
 (b)NotificationSection 602(a)(2) of the Intelligence Authorization Act for Fiscal Year 1995 (Public Law 103–359; 50 U.S.C. 3304(a)(2)) is amended by striking improvement project to and inserting project for the improvement, repair, or modification of.
 307.Information on activities of Privacy and Civil Liberties Oversight BoardSection 1061(d) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(d)) is further amended by adding at the end the following new paragraph:
				
					(5)Information
 (A)ActivitiesIn addition to the reports submitted to Congress under subsection (e)(1)(B), the Board shall ensure that each official and congressional committee specified in subparagraph (B) is kept fully and currently informed of the activities of the Board, including any significant anticipated activities.
 (B)Officials and congressional committees specifiedThe officials and congressional committees specified in this subparagraph are the following: (i)The Director of National Intelligence.
 (ii)The head of any element of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)) the activities of which are, or are anticipated to be, the subject of the review or advice of the Board.
 (iii)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.
							.
 308.Clarification of authorization of certain activities of the Department of EnergyFunds appropriated for fiscal year 2016 for intelligence and intelligence-related activities of the Department of Energy shall be deemed to be authorized to be appropriated for such activities, including for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 3094).
 309.Technical correction to Executive ScheduleSection 5313 of title 5, United States Code, is amended by striking the item relating to Director of the National Counter Proliferation Center.. 310.Maximum amount charged for declassification reviewsIn reviewing and processing a request by a person for the mandatory declassification of information pursuant to Executive Order No. 13526, a successor Executive order, or any other provision of law, the head of an element of the intelligence community—
 (1)may not charge the person reproduction fees in excess of the amount of fees that the head would charge the person for reproduction required in the course of processing a request for information under section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act); and
 (2)may waive or reduce any processing fees in the same manner as the head waives or reduces fees under such section 552.
				IVMatters relating to elements of the Intelligence Community
			AOffice of the Director of National Intelligence
				401.Analyses and impact statements by Director of National Intelligence regarding actions by Committee
 on Foreign Investment in the United StatesSection 721(b)(4) of the Defense Production Act of 1950 (50 U.S.C. 4565) is amended by adding at the end the following new subparagraphs:
					
 (E)Submission to congressional intelligence committeesNot later than 5 days after the completion of a review or an investigation of a covered transaction under this subsection that concludes action under this section, the Director shall submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate an analysis under subparagraph (A) relating to such covered transaction previously provided to the Committee, including any supplements or amendments to such analysis made by the Director.
 (F)Impact statementsNot later than 60 days after the completion of a review or an investigation of a covered transaction under this subsection that concludes action under this section, the Director shall determine whether the covered transaction will have an operational impact on the intelligence community, and, if so, shall submit a report on such impact to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. Each such report shall—
 (i)describe the operational impact of the covered transaction on the intelligence community; and (ii)describe any actions that have been or will be taken to mitigate such impact.
							.
				402.National Counterintelligence and Security Center
 (a)Redesignation of Office of National Counterintelligence ExecutiveSection 904 of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3383) is amended— (1)by striking Office of the National Counterintelligence Executive each place it appears (including in the section heading) and inserting National Counterintelligence and Security Center;
 (2)by striking National Counterintelligence Executive each place it appears and inserting Director of the National Counterintelligence and Security Center; (3)in the headings of subsections (b) and (c), by striking of Office both places it appears and inserting Center;
 (4)in subsection (d)— (A)in paragraph (5)(C), by striking by the Office and inserting by the Center; and
 (B)in paragraph (6), by striking that the Office and inserting that the Center; (5)in subsection (f)(1), by striking by the Office and inserting by the Center;
 (6)in subsection (g), by striking of the Office and inserting of the Center; and (7)in subsection (h), by striking of the Office each place it appears and inserting of the Center.
 (b)Redesignation of National Counterintelligence ExecutiveSection 902 of such Act (50 U.S.C. 3382) is amended— (1)by striking subsection (a) and inserting the following new subsection:
							
 (a)EstablishmentThere shall be a Director of the National Counterintelligence and Security Center (referred to in this section as the Director), who shall be appointed by the President, by and with the advice and consent of the Senate.;
 (2)by striking National Counterintelligence Executive each place it appears (including the section heading) and inserting Director of the National Counterintelligence and Security Center; and (3)by striking Office of the National Counterintelligence Executive each place it appears and inserting National Counterintelligence and Security Center.
						(c)Conforming amendments
 (1)National Security Act of 1947The National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended— (A)in section 102A(f)(2), by inserting after Counterterrorism Center the following: , the National Counterproliferation Center, and the National Counterintelligence and Security Center,;
 (B)in section 103(c)(8), by striking National Counterintelligence Executive (including the Office of the National Counterintelligence Executive) and inserting Director of the National Counterintelligence and Security Center; and
 (C)in section 103F, by striking National Counterintelligence Executive each place it appears (including in the headings) and inserting Director of the National Counterintelligence and Security Center. (2)Intelligence Authorization Act for Fiscal Year 1995Section 811 of the Counterintelligence and Security Enhancements Act of 1994 (title VIII of Public Law 103–359; 50 U.S.C. 3381) is amended—
 (A)in subsections (b) and (c)(1), by striking The National Counterintelligence Executive and inserting The Director of the National Counterintelligence and Security Center; and (B)in subsection (d)(1)(B)(ii)—
 (i)by striking to the National Counterintelligence Executive and inserting to the Director of the National Counterintelligence and Security Center; and (ii)by striking Office of the National Counterintelligence Executive and inserting National Counterintelligence and Security Center.
 (3)Intelligence Authorization Act for Fiscal Year 2004Section 341(b) of the Intelligence Authorization Act for Fiscal Year 2004 (Public Law 108–177; 28 U.S.C. 519 note) is amended by striking Office of the National Counterintelligence Executive and inserting National Counterintelligence and Security Center.
 (d)Clerical amendmentThe table of sections in the first section of the National Security Act of 1947 is amended by striking the item relating to section 103F and inserting the following:
						
							
								Sec. 103F. Director of the National Counterintelligence and Security Center..
 (e)Conforming styleAny new language inserted or added to a provision of law by the amendments made by this section shall conform to the typeface and typestyle of the matter in which the language is so inserted or added.
 (f)Technical effective dateThe amendment made by subsection (a) of section 401 of the Intelligence Authorization Act for Fiscal Year 2016 (division M of Public Law 114–113) shall not take effect, or, if the date of the enactment of this Act is on or after the effective date specified in subsection (b) of such section, such amendment shall be deemed to not have taken effect.
					403.Assistance for governmental entities and private entities in recognizing online violent extremist
			 content
 (a)Assistance To recognize online violent extremist contentNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall publish on a publicly available Internet website a list of all logos, symbols, insignia, and other markings commonly associated with, or adopted by, an organization designated by the Secretary of State as a foreign terrorist organization under section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).
 (b)UpdatesThe Director shall update the list published under subsection (a) every 180 days or more frequently as needed.
					BCentral Intelligence Agency and other elements
 411.Enhanced death benefits for personnel of the Central Intelligence AgencySection 11 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3511) is amended to read as follows:
					
 11.Benefits available in event of the death of personnel(a)AuthorityThe Director may pay death benefits substantially similar to those authorized for members of the Foreign Service pursuant to the Foreign Service Act of 1980 (22 U.S.C. 3901 et seq.) or any other provision of law. The Director may adjust the eligibility for death benefits as necessary to meet the unique requirements of the mission of the Agency.
 (b)RegulationsRegulations issued pursuant to this section shall be submitted to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate before such regulations take effect.
							.
				412.Pay and retirement authorities of the Inspector General of the Central Intelligence Agency
 (a)In generalSection 17(e)(7) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(e)(7)) is amended by adding at the end the following new subparagraph:
						
							(C)
 (i)The Inspector General may designate an officer or employee appointed in accordance with subparagraph (A) as a law enforcement officer solely for purposes of subchapter III of chapter 83 or chapter 84 of title 5, United States Code, if such officer or employee is appointed to a position with responsibility for investigating suspected offenses against the criminal laws of the United States.
 (ii)In carrying out clause (i), the Inspector General shall ensure that any authority under such clause is exercised in a manner consistent with section 3307 of title 5, United States Code, as it relates to law enforcement officers.
 (iii)For purposes of applying sections 3307(d), 8335(b), and 8425(b) of title 5, United States Code, the Inspector General may exercise the functions, powers, and duties of an agency head or appointing authority with respect to the Office..
 (b)Rule of constructionSubparagraph (C) of section 17(e)(7) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(e)(7)), as added by subsection (a), may not be construed to confer on the Inspector General of the Central Intelligence Agency, or any other officer or employee of the Agency, any police or law enforcement or internal security functions or authorities.
					413.Clarification of authority, direction, and control over the information assurance directorate of
 the National Security AgencySection 142(b)(1) of title 10, United States Code, is amended— (1)in subparagraph (B), by striking the semicolon and inserting ; and;
 (2)in subparagraph (C), by striking ; and and inserting a period; and (3)by striking subparagraph (D).
					414.Living quarters allowance for employees of the Defense Intelligence Agency
 (a)ProhibitionNotwithstanding sections 1603 and 1605 of title 10, United States Code, and subchapter III of chapter 59 of title 5, a civilian employee of the Defense Intelligence Agency who is assigned to a directorate of a geographic combatant command that is headquartered outside of the United States may not receive a living quarters allowance.
 (b)ApplicationSubsection (a) shall apply with respect to a pay period beginning on or after the date that is 1 year after the date of the enactment of this Act.
					415.Plan on assumption of certain weather missions by the National Reconnaissance Office
					(a)Plan
 (1)In generalThe Director of the National Reconnaissance Office shall develop a plan for the National Reconnaissance Office to address how to carry out covered space-based environmental monitoring missions. Such plan shall include—
 (A)a description of the related national security requirements for such missions; (B)a description of the appropriate manner to meet such requirements; and
 (C)the amount of funds that would be necessary to be transferred from the Air Force to the National Reconnaissance Office during fiscal years 2018 through 2022 to carry out such plan.
 (2)ActivitiesIn developing the plan under paragraph (1), the Director may conduct pre-acquisition activities, including with respect to requests for information, analyses of alternatives, study contracts, modeling and simulation, and other activities the Director determines necessary to develop such plan.
 (3)SubmissionNot later than the date on which the President submits to Congress the budget for fiscal year 2018 under section 1105(a) of title 31, United States Code, the Director shall submit to the appropriate congressional committees the plan under paragraph (1).
 (b)Independent cost estimateThe Director of the Cost Assessment Improvement Group of the Office of the Director of National Intelligence, in coordination with the Director of Cost Assessment and Program Evaluation of the Department of Defense, shall certify to the appropriate congressional committees that the amounts of funds identified under subsection (a)(1)(C) as being necessary to transfer are appropriate and include funding for positions and personnel to support program office costs.
 (c)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the congressional intelligence committees; and (B)the congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code).
 (2)The term covered space-based environmental monitoring missions means the acquisition programs necessary to meet the national security requirements for cloud characterization and theater weather imagery.
						416.Modernization of security clearance information technology architecture
 (a)In generalThe Director of National Intelligence shall support the Director of the Office of Personnel Management and the Secretary of Defense in the efforts of the Secretary to develop and implement an information technology system (in this section referred to as the System) to—
 (1)modernize and sustain the security clearance information architecture of the National Background Investigations Bureau and the Department of Defense;
 (2)support decisionmaking processes for the evaluation and granting of personnel security clearances; (3)improve cybersecurity capabilities with respect to sensitive security clearance data and processes;
 (4)reduce the complexity and cost of the security clearance process; (5)provide information to managers on the financial and administrative costs of the security clearance process;
 (6)strengthen the ties between counterintelligence and personnel security communities; and (7)improve system standardization in the security clearance process.
 (b)GuidanceThe Director of National Intelligence shall support the Director of the Office of Personnel Management and the Secretary of Defense in the efforts of the Director of the Office of Personnel Management and the Secretary to issue guidance establishing the respective roles, responsibilities, and obligations of the Director of the Office of Personnel Management, the Secretary, and the Director of National Intelligence, with respect to the development and implementation of the System.
					VMatters relating to United States Naval Station, Guantanamo Bay, Cuba
			501.Declassification of information on past terrorist activities of detainees transferred from United
			 States Naval Station, Guantanamo Bay, Cuba, after signing of Executive
			 Order No. 13492
 (a)In generalNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall—
 (1)in the manner described in the classified annex that accompanies this Act— (A)complete a declassification review of intelligence reports prepared by the National Counterterrorism Center prior to Periodic Review Board sessions or detainee transfers on the past terrorist activities of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, who were transferred or released from United States Naval Station, Guantanamo Bay, Cuba, after the signing of Executive Order No. 13492 (relating to the closure of the detention facility at United States Naval Station, Guantanamo Bay, Cuba); and
 (B)make available to the public any information declassified as a result of the declassification review; and
 (2)submit to the congressional intelligence committees a report setting forth— (A)the results of the declassification review; and
 (B)if any information covered by the declassification review was not declassified pursuant to the review, a justification for the determination not to declassify such information.
 (b)Past terrorist activitiesFor purposes of this section, the past terrorist activities of an individual shall include the terrorist activities conducted by the individual before the transfer of the individual to the detention facility at United States Naval Station, Guantanamo Bay, Cuba, including, at a minimum, the following:
 (1)The terrorist organization, if any, with which affiliated. (2)The terrorist training, if any, received.
 (3)The role in past terrorist attacks against the interests or allies of the United States. (4)The direct responsibility, if any, for the death of citizens of the United States or members of the Armed Forces.
 (5)Any admission of any matter specified in paragraphs (1) through (4). VIReports and other matters 601.Report on intelligence community employees detailed to National Security CouncilNot later than 60 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report listing, by year, the number of employees of an element of the intelligence community who have been detailed to the National Security Council during the 10-year period preceding the date of the report.
			602.Intelligence community reporting to Congress on foreign fighter flows
 (a)Reports requiredNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter, the Director of National Intelligence, consistent with the protection of intelligence sources and methods, shall submit to the appropriate congressional committees a report on foreign fighter flows to and from terrorist safe havens abroad.
 (b)ContentsEach report submitted under subsection (a) shall include, with respect to each terrorist safe haven, the following:
 (1)The total number of foreign fighters who have traveled or are suspected of having traveled to the terrorist safe haven since 2011, including the countries of origin of such foreign fighters.
 (2)The total number of United States citizens present in the terrorist safe haven. (3)The total number of foreign fighters who have left the terrorist safe haven or whose whereabouts are unknown.
 (c)FormThe reports submitted under subsection (a) may be submitted in classified form. If such a report is submitted in classified form, such report shall also include an unclassified summary.
 (d)SunsetThe requirement to submit reports under subsection (a) shall terminate on the date that is two years after the date of the enactment of this Act.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)in the Senate—
 (A)the Committee on Armed Services; (B)the Select Committee on Intelligence;
 (C)the Committee on the Judiciary; (D)the Committee on Homeland Security and Governmental Affairs;
 (E)the Committee on Banking, Housing, and Urban Affairs; (F)the Committee on Foreign Relations; and
 (G)the Committee on Appropriations; and (2)in the House of Representatives—
 (A)the Committee on Armed Services; (B)the Permanent Select Committee on Intelligence;
 (C)the Committee on the Judiciary; (D)the Committee on Homeland Security;
 (E)the Committee on Financial Services; (F)the Committee on Foreign Affairs; and
 (G)the Committee on Appropriations. 603.Report on information relating to academic programs, scholarships, fellowships, and internships sponsored, administered, or used by the intelligence community (a)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to Congress a report by the intelligence community regarding covered academic programs. Such report shall include—
 (1)a description of the extent to which the Director and the heads of the elements of the intelligence community independently collect information on covered academic programs, including with respect to—
 (A)the number of applicants for such programs; (B)the number of individuals who have participated in such programs; and
 (C)the number of individuals who have participated in such programs and were hired by an element of the intelligence community after completing such program;
 (2)to the extent that the Director and the heads independently collect the information described in paragraph (1), a chart, table, or other compilation illustrating such information for each covered academic program and element of the intelligence community, as appropriate, during the 3-year period preceding the date of the report; and
 (3)to the extent that the Director and the heads do not independently collect the information described in paragraph (1) as of the date of the report—
 (A)whether the Director and the heads can begin collecting such information during fiscal year 2017; and
 (B)the personnel, tools, and other resources required by the Director and the heads to independently collect such information.
 (b)Covered academic programs definedIn this section, the term covered academic programs means— (1)the Federal Cyber Scholarship-for-Service Program under section 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442);
 (2)the National Security Education Program under the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1901 et seq.);
 (3)the Science, Mathematics, and Research for Transformation Defense Education Program under section 2192a of title 10, United States Code;
 (4)the National Centers of Academic Excellence in Information Assurance and Cyber Defense of the National Security Agency and the Department of Homeland Security; and
 (5)any other academic program, scholarship program, fellowship program, or internship program sponsored, administered, or used by an element of the intelligence community.
					604.Report on cybersecurity threats to seaports of the United States and maritime shipping
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Homeland Security for Intelligence and Analysis, in consultation with the Director of National Intelligence, and consistent with the protection of sources and methods, shall submit to the appropriate congressional committees a report on the cybersecurity threats to, and the cyber vulnerabilities within, the software, communications networks, computer networks, or other systems employed by—
 (1)entities conducting significant operations at seaports in the United States; (2)the maritime shipping concerns of the United States; and
 (3)entities conducting significant operations at transshipment points in the United States. (b)Matters includedThe report under subsection (a) shall include the following:
 (1)A description of any recent and significant cyberattacks or cybersecurity threats directed against software, communications networks, computer networks, or other systems employed by the entities and concerns described in paragraphs (1) through (3) of subsection (a).
 (2)An assessment of— (A)any planned cyberattacks directed against such software, networks, and systems;
 (B)any significant vulnerabilities to such software, networks, and systems; and (C)how such entities and concerns are mitigating such vulnerabilities.
 (3)An update on the status of the efforts of the Coast Guard to include cybersecurity concerns in the National Response Framework, Emergency Support Functions, or both, relating to the shipping or ports of the United States.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional intelligence committees; and
 (2)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
					605.Report on counter-messaging activities
 (a)ReportNot later than 60 days after the date of the enactment of this Act, the Under Secretary of Homeland Security for Intelligence and Analysis, consistent with the protection of sources and methods, shall submit to the appropriate congressional committees a report on the counter-messaging activities of the Department of Homeland Security with respect to the Islamic State and other extremist groups.
 (b)ElementsThe report under subsection (a) shall include the following: (1)A description of whether, and to what extent, the Secretary of Homeland Security, in conducting counter-messaging activities with respect to the Islamic State and other extremist groups, consults or coordinates with the Secretary of State, regarding the counter-messaging activities undertaken by the Department of State with respect to the Islamic State and other extremist groups, including counter-messaging activities conducted by the Global Engagement Center of the Department of State.
 (2)Any criteria employed by the Secretary of Homeland Security for selecting, developing, promulgating, or changing the counter-messaging approach of the Department of Homeland Security, including any counter-messaging narratives, with respect to the Islamic State and other extremist groups.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional intelligence committees; and
 (2)the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
					606.Report on reprisals against contractors of the intelligence community
 (a)ReportNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Intelligence Community, consistent with the protection of sources and methods, shall submit to the appropriate congressional committees a report on reprisals made against covered contractor employees.
 (b)ElementsThe report under subsection (a) shall include the following: (1)Identification of the number of known or suspected reprisals made against covered contractor employees during the 5-year period preceding the date of the report.
 (2)An evaluation of the usefulness of establishing in law a prohibition on reprisals against covered contractor employees as a means of encouraging such contractors to make protected disclosures.
 (3)A description of any challenges associated with establishing in law such a prohibition, including with respect to the nature of the relationship between the Federal Government, the contractor, and the covered contractor employee.
 (4)A description of any approaches taken by the Federal Government to account for reprisals against non-intelligence community contractors who make protected disclosures, including pursuant to section 2409 of title 10, United States Code, and sections 4705 and 4712 of title 41, United States Code.
 (5)Any recommendations the Inspector General determines appropriate. (c)DefinitionsIn this section:
 (1)The term appropriate congressional committees means— (A)the congressional intelligence committees; and
 (B)the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
 (2)The term covered contractor employee means an employee of a contractor of an element of the intelligence community. (3)The term reprisal means the discharge, demotion, or other discriminatory personnel action made against a covered contractor employee for making a disclosure of information that would be a disclosure protected by law if the contractor were an employee of the Federal Government.
					
	Passed the House of Representatives May 24, 2016.Karen L. Haas,Clerk
